Citation Nr: 1631336	
Decision Date: 08/05/16    Archive Date: 08/12/16

DOCKET NO.  10-31 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable disability rating for cellulitis and lymphangitis of the right leg, to include whether a separate rating is warranted for additional right leg disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel





INTRODUCTION

The Veteran had active service from March 1943 to January 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision issued by the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA) which, in part, continued a noncompensable rating for the Veteran's service-connected cellulitis and lymphangitis.  The Veteran disagreed with this decision and perfected an appeal.  The Veteran's substantive appeal included the following claims: entitlement to an initial compensable disability rating for posttraumatic stress disorder (PTSD); entitlement to an initial compensable disability rating for bilateral hearing loss; entitlement to a compensable disability rating for cellulitis and lymphangitis of the right leg; and entitlement to service connection for hypertension, to include as secondary to the Veteran's service-connected PTSD.

After the Veteran's substantive appeal, the Board issued a decision in April 2013, denying all four claims.  The Veteran appealed the Board's April 2013 decision, with the exception of the entitlement to an initial compensable disability rating for PTSD claim, to the United States Court of Appeals for Veterans Claims (Court).  By a Memorandum Decision dated in March 2014, the Court affirmed the Board's decision on initial compensable disability rating for bilateral hearing loss, and entitlement to service connection for hypertension.  The Board, however notes, the Court vacated the Board's decision on entitlement to a compensable disability rating for cellulitis and lymphangitis of the right leg and remanded the matter for readjudication.

In its Memorandum Decision, the Court identified a deficiency in the Board's analysis in its denial for a compensable rating for cellulitis and lymphangitis of the right leg.  More specifically, in its April 2013 denial, the Board had relied on a January 2012 VA examination, which had indicated that the Veteran had been treated with oral or topical medications in the past 12 months for any skin conditions, and which said in detail that the Veteran took penicillin for a month.  The Board's position was that the examiner referred to the penicillin that the Veteran took for a month while in service, not within the last 12 months.  The Court disagreed and held that the Board failed to explain its finding that the treatment was given only during service.  As a result, the Court remanded this issue to the Board.

In November 2014, the Board, in light of the March 2014 Memorandum Decision, further explained why the Veteran was not entitled to a compensable rating for his right leg disability.  Indeed, it was noted that the Veteran's right leg cellulitis and lymphangitis had resolved and therefore his disability did not meet the percentage requirements for a compensable rating.  Further it was noted that while the examiner noted that the Veteran was treated with penicillin for a period of one month both during service, and in the last 12 months, such did not warrant a compensable rating because penicillin is not classified as either a corticosteroid or other immunosuppressive therapy.  See Dorland's Illustrated Medical Dictionary, 32nd edition.

The Veteran disagreed with the Board's November 2014 decision, and once again appeal the Board's decision to the Court.  The Veteran indicated that the Board, in denying his claim, adjudicated his claim too narrowly, failed to provide adequate reasons and bases, and relied upon an inadequate examination.  The Veteran requested that the Board consider his claim based on his asserted "physical bio-mechanical symptoms".  In his July 2008 claim, the Veteran indicated that his right leg "sometimes locks on me".  He stated that he has developed sharp pains and swelling in his right leg.  By a Memorandum Decision dated in December 2015, the Court agreed and found that the Board erred in construing the Veteran's claim for increase rating too narrowly.  Indeed, it found that the Veteran's July 2008 application for benefits for a right leg condition was broad enough to reasonably raise the issue of an increased disability rating for symptoms associated with his service-connected right leg disability.  As a result, the Court has remanded this issue to the Board.  Notably, the Board's characterization of the Veteran's claim as noted on the title page is reflective of the Court's finding in the December 2015 memorandum decision.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of VBMS reveals the December 2015 memorandum decision (that also has been associated with the paper file).  A review of the documents in Virtual VA reveals that it contains duplicative documents.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2015).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).   VA will notify the Veteran if any action, on his part, is required.


REMAND

In light of the Court Memorandum Decision and the Board's review of the claims file, further AOJ action on the claim for a compensable disability rating for cellulitis and lymphangitis of the right leg, to include whether a separate rating is warranted for additional right leg disability is warranted.

As previously discussed in the Introduction, in the December 2015 Memorandum Decision, the Court agreed with the Veteran's contention and found that the Board erred in construing his claim for increase rating for right leg disability too narrowly.  Indeed, it found that the Veteran's July 2008 application for benefits for a right leg condition was broad enough to reasonably raise the issue of an increased disability rating for symptoms associated with his service-connected right leg disability.  As noted, the Veteran contends that his right leg disability is increasingly painful, stiffens/locks up on him, and swells.

With respect to the Veteran's increased rating claim for right leg disability, the Board observes that the most recent VA examination obtained in order to assess the current severity of the Veteran's disability was in January 2012, over four years ago.  To ensure that the record reflects the current severity of the Veteran's service-connected right leg disability, and in light of the Veteran's contentions of increased and additional symptomatology (i.e., increased pain, stiffening, and swelling), the Board finds that a more contemporaneous examination is needed to properly evaluate this disability.  See 38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous).

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain from VA all outstanding, pertinent records of evaluation and/or treatment of the Veteran, relevant to his right leg disability since January 2012.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA)medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  After the above development is completed, obtain a new VA examination with an appropriate provider to assess the current severity of the Veteran's right leg disability.  The claims file must be made available to and reviewed by the examiner. 

Based on a review of the claims file and an examination of the Veteran, to include obtaining any indicated tests, the examiner should provide an opinion regarding the current nature and etiology of any right leg disability found to be present, to include right leg pain, stiffness, and swelling.  The examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current right leg disability, to include, in part, right leg pain, stiffness, and swelling are part of the Veteran's service-connected right leg cellulitis and lymphangitis. 

If the examiner determines that these symptoms are not part of the Veteran's service-connected right leg cellulitis and lymphangitis, provide an opinion as to whether it is at least as likely as not that right leg pain, locking/stiffness, and swelling are either proximately caused by or aggravated by the service-connected right leg cellulitis and lymphangitis. 

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

4.  Finally, readjudicate the appeal, to include determining whether separate ratings should be assigned for additional right leg disability.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




